EXHIBIT 10.16
 
November 18, 2014
 
 
 
BY EMAIL (BJP@KSKPA.COM)


Ms. Carol Barnett
c/o Bruce J. Parker, Esq.
Kaplan, Strangis and Kaplan, P.A.
5500 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402


Re:           Continued Employment and Separation Agreement


Dear Carol:
 
This letter confirms your current employment status and terms and proposes an
agreement between you and Anika Therapeutics, Inc. (“Anika” or the “Company”)
regarding the terms for the continuation of your employment and your separation
from employment.
 
Current Employment Status and Terms
 
This confirms recent changes in your employment status and terms.  Effective on
October 29, 2014, your service as the Company’s Chief Commercial Officer ceased
and the Terms of your employment were no longer governed by the July 25, 2012
offer letter agreement between you and the Company (the “Offer Letter”).  You
nevertheless remained employed on a full-time basis with the same salary and
employee benefits to and including November 7, 2014.  Without a break in your
employment, effective on the following business day, November 10, 2014, you
transitioned to a part-time position, in which you are employed for ten hours
per week at the hourly rate of $10 per hour.  Your position title is Marketing
Consultant.  In your capacity as Marketing Consultant, you are not eligible for
a bonus, you are not eligible to accrue vacation time and you are not eligible
to participate in any Anika employee benefit programs (except for continuation
of group medical and dental plan coverage at your own premium cost under COBRA).
 
The change in your employment terms did not affect the continuous nature of your
employment for purposes of the Incentive Stock Option Agreements dated
August 20, 2012, January 29, 2013, and January 27, 2014; the Non-Qualified
Option Agreements dated August 20, 2013, January 29, 2013, and January 27, 2014;
and the Restricted Stock Agreement dated January 27, 2014 (collectively the
“Equity Grants”).  You continue to retain all rights under the Equity Grants,
except to the extent that you have exercised stock options under certain of the
Equity Grants.  For the avoidance of doubt, continued vesting in the Equity
Grants is subject to your continued employment.
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 2
 
 
You also remain subject to continuing obligations under your July 25, 2012 Anika
Therapeutics, Inc. Employee Confidentiality and Non-Competition Agreement (the
“Confidentiality and Non-Competition Agreement”), including your obligations to
maintain the confidentiality of Company confidential information, return Company
documents and other property and, for twelve months after employment ends,
refrain from certain competition and solicitation activities.  Notwithstanding
the foregoing, due to your part-time status, you are no longer subject to the
obligation to devote full-time efforts to the Company.  Accordingly, Section 6
of the Confidentiality and Non-Competition Agreement is amended by striking the
following:  “I will devote my full-time efforts to the Company and.”  The
remainder of the Confidentiality and Non-Competition Agreement remains in
effect.
 
Agreement
 
The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company.  This Agreement replaces the Company’s proposed letter
agreements dated October 29, 2014 (the “October 29 Proposal”) and November 11,
2014.  The purpose of this Agreement is to establish an amicable arrangement to
continue your employment for a limited period and then end your employment
relationship, including releasing the Company and related persons or entities
from any claims and permitting you to receive separation pay and related
benefits.
 
You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist.  By proposing
and entering into this Agreement, the Company is not admitting in any way that
it violated any legal obligation that it owed to you.
 
With those understandings, you and the Company agree as follows:
 
1.  
Employment as a Marketing Consultant

 
(a) Compensation and Responsibilities
 
As set forth above, in your new role as a Marketing Consultant, you will
continue to be paid at the rate of $10 per hour, you shall not be eligible for a
bonus, you shall not accrue vacation time, and you shall not participate in any
Anika employee benefit programs (except for the Anika Therapeutics Inc. 401(k)
Plan (the “Section 401(k) Plan”) and continuation of group medical and dental
plan coverage at your own premium cost under COBRA).  You shall retain your
rights as an employee under the Equity Grants for so long as your employment
continues, including vesting of the Equity Grants.  Except as otherwise agreed
by you and the Company in writing (which may include, without limitation, an
exchange of emails with the Company’s President
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 3
 
and CEO), you shall work for no more than ten (10) hours per week as the Company
reasonably requests.  You shall use your best efforts to perform your employment
responsibilities as a Marketing Consultant.  Except as otherwise agreed by you
and the Company in writing, you shall perform all services as a Marketing
Consultant from your home or other location outside of the Company’s
offices.  The Vice President of Commercial Operations or a designee he appoints
may assign responsibilities to you, including marketing assistance.  We
recognize that you do not have access to the Company’s computer system and this
will impose limitations on your access to information and communications.  If at
any time you have completed all assignments and no further responsibilities are
assigned to you, you will be expected to make diligent efforts to contact the
Vice President of Commercial Operations or any designee to obtain assignments
within the scope of your duties as a Marketing Consultant.  In your role as a
Marketing Consultant, except as may otherwise be agreed in writing by you and
the Company, you shall have no authority to make any commitments for the Company
or incur business expenses for reimbursement by the Company.
 
(b) Termination of Employment
 
Your employment as a Marketing Consultant shall continue until January 29, 2015,
when your employment with Anika shall end.  Notwithstanding the foregoing, Anika
reserves the right to terminate your employment before January 29, 2015 for
Cause.  For purposes of this Agreement, “Cause” means any of the following:
 
(i)  
your failure to use your best efforts to perform your employment
responsibilities;

 
(ii)  
your breach of any of the terms of this Agreement; or

 
(iii)  
your breach of any of the terms of the Confidentiality and Non-Competition
Agreement, as amended by this Agreement.

 
The last day of your employment is referred to below as the “Termination
Date.”  In accordance with the terms of your Equity Grants, you will have three
months after the Termination Date to exercise any vested options unless your
termination of employment is due to “Cause” as defined in the Equity Grants in
which case exercisability ends on your termination of employment.  For the
avoidance of doubt, options may vest on the Termination Date if the vesting date
is the same as the Termination Date.  In the case of death or disability,
exercisability ends twelve months from the termination due to death or
disabilty.  You understand and acknowledge that your right to sell shares of the
Company’s common stock during your employment with the Company may be affected
by the Company’s Procedures and Guidelines Governing Securities Trades by
Insiders.  The Company further agrees that it shall not take any action to delay
the “Performance Measurement Date” as defined in your Performance Incentive
Stock Option dated January 27, 2014 for the purpose of avoiding vesting of any
portion of such stock option.
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 4
 
(c) Compensation for Full-Time Employment
 
You acknowledge that you have received all salary and vacation pay due to you in
connection with your full-time employment.  You also acknowledge that you are
not eligible for a bonus in connection with your full-time employment or your
employment as a Marketing Consultant.
 
(d) No Other Roles
 
You acknowledge that you have resigned as a director of Anika Therapeutics
S.r.l.  You further acknowledge that you no longer serve as an officer of Anika
nor as a director or officer of any subsidiary or other affiliate of Anika.
 
2.  
Return of Property

 
No later than the Termination Date (and earlier if so required), you shall
return to the Company all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards, files and any
other documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company,
its business or its business relationships (in the latter two cases, actual or
prospective).  In the event that you subsequently discover that you continue to
retain any such property after the Termination Date, you agree that you will
return such property to the Company immediately.
 
3.  
Confidentiality and Non-Competition Agreement

 
You acknowledge that you are bound by the terms and conditions of the
Confidentiality and Non-Competition Agreement and that nothing in this Agreement
shall be construed to supersede its terms and conditions, except to the extent
that Section 6 of the Confidentiality and Non-Competition Agreement is amended
as set forth above.
 
4.  
Release of Claims

 
In consideration for, among other terms, the Company’s agreement to enable you
to continue employment in accordance with the terms of Section 1, you
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees.  This release includes, without limitation, all Claims:
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 5
 
 
·
relating to your employment by and the agreement that your employment with the
Company shall terminate in accordance with this Agreement;

 
·
of wrongful discharge;

 
·
of breach of contract (including, but not limited to the Offer Letter);

 
·
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

 
·
under any other federal or state statute (including, without limitation, Claims
under the Family and Medical Leave Act);

 
·
of defamation or other torts;

 
·
of violation of public policy;

 
·
for wages, bonuses, incentive compensation, stock options, vacation pay or any
other compensation or benefits, either under the Massachusetts Wage Act, M.G.L.
c. 149, §§148-150C, or otherwise; and

 
·
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 
provided, however, that this release shall not affect your rights, if any, under
the Company’s Section 401(k) Plan, the Equity Grants and this Agreement or any
rights to indemnification that you have for service in your capacity as an
officer and employee of the Company and its affiliates under the Company’s
articles and by-laws and applicable law.
 
For the avoidance of doubt, you acknowledge that if the future termination of
your employment occurs in accordance with this Agreement, such termination shall
not give rise to any Claims.
 
You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim.  As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
to any third party and you have not filed with any agency or court any Claim
released by this Agreement.
 
5.  
Confidentiality

 
You agree to keep the existence and terms of this Agreement (“Agreement-Related
Information”) in the strictest confidence and not reveal, unless legally
compelled to do so, any Agreement-Related Information to any persons except
members of your immediate family, your attorney and your financial advisors, and
to them only provided that they first agree for the benefit of the Company to
keep Agreement-Related Information confidential. Any violation of this provision
will be deemed a material breach of this Agreement.  Nothing in this
Section shall be construed to prevent you from disclosing Agreement-Related
Information to the extent required by a lawfully issued subpoena or duly issued
court order; provided that you provide the Company with advance written notice
and a reasonable opportunity to contest such subpoena or court
order.  Notwithstanding the foregoing, you shall not be required to maintain the
confidentiality of any Agreement-Related Information that the Company publicly
discloses.  The foregoing does not prevent you from informing interested parties
that you are no longer the Chief Commercial Officer of the Company but you will
remain employed by the Company through the end of January to transition your
duties or similar statements.
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 6
 
6.  
Nondisparagement

 
You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents.  You further agree not to take any actions or conduct
yourself in any way that would reasonably be expected to affect adversely the
reputation or goodwill of the Company or any of its affiliates or any of its
current or former officers, directors, shareholders, employees or agents.  These
nondisparagement obligations shall not in any way affect your obligation to
testify truthfully in any legal proceeding.  The Company shall direct its
officers and directors not to make any disparaging statements concerning you.
 
7.  
References

 
You agree to direct any potential employers seeking reference information about
you to contact Steven Cyr, the Company’s Vice President for Human Resources, or
his designee.  Consistent with the Company’s Reference Policy, if contacted,
Mr. Cyr will respond to a reference inquiry solely by confirming title and dates
of employment.
 
8.  
Future Cooperation

 
You agree that during the remainder of your employment and for thirty-six (36)
months after the Termination Date, you shall cooperate reasonably with the
Company and any affiliates (including its and their outside counsel) in
connection with (i) the contemplation, prosecution and defense of all phases of
existing, past and future litigation about which the Company believes you may
have knowledge or information; and (ii) responding to requests for information
from regulatory agencies or other governmental authorities (together
“Cooperation Services”).  You further agree to make yourself reasonably
available to provide Cooperation Services at mutually convenient times during
and outside of regular business hours as reasonably deemed necessary by the
Company’s counsel; provided that you shall not be required to provide
Cooperation Services at any time that would unreasonably interfere with your
search for new employment, your new employment or your trustee duties for
Carleton College.  The Company shall not utilize this section to require you to
make yourself available to an extent that would unreasonably interfere with
full-time employment responsibilities that you may have.  Cooperation Services
include, without limitation, appearing without the necessity of a subpoena to
testify truthfully in any legal proceedings in which the Company or an affiliate
calls you as a witness.  The Company shall reimburse you for any reasonable
travel expenses that you incur due to your performance of Cooperation Services,
after receipt of appropriate documentation consistent with the Company’s
business expense reimbursement policy and compensate you for your Cooperation
Services (including travel time) at the rate of $165 per hour, except that no
compensation shall be provided for time spent testifying as a witness or for any
related waiting time but you will be compensated for any time spent preparing
for such testimony and any time you are required to travel to appear as a
witness or prepare for such testimony, and the Company shall not be obligated to
compensate you at the above rate for any services performed during your
employment as part of your employment responsibilities pursuant to Section
1(a).  This Section 8 shall not be construed to limit the Company’s rights under
Section 20 (“Litigation and Regulatory Cooperation”) of the Confidentiality and
Non-Competition Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 7
 
9.  
Legal Representation

 
This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with an attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.
 
10.  
Absence of Reliance

 
In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.
 
11.  
Enforcement

 
(a)           Jurisdiction.  You and the Company hereby agree that the Superior
Court of the Commonwealth of Massachusetts and the United States District Court
for the District of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to your employment with the Company or this
Agreement, including without limitation any claim for violation of this
Agreement.  With respect to any such court action, you (i) submit to the
jurisdiction of such courts, (ii) consent to service of process, and (iii) waive
any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction or venue.
 
(b)           Relief.  You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections 1-8 of this Agreement and that in any event money damages
would be an inadequate remedy for any such breach.  Accordingly, you agree that
if you breach, or propose to breach, any portion of your obligations under
Sections 1-8 of this Agreement, the Company shall be entitled, in addition to
all other remedies it may have, to an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any actual damage
to the Company and without the necessity of posting a bond.
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 8
 
12.  
Governing Law; Interpretation

 
This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.
 
13.  
Entire Agreement

 
This Agreement constitutes the entire agreement between you and the Company with
respect to your termination from employment.  This Agreement supersedes any
previous agreements or understandings between you and the Company including
without limitation the Offer Letter; provided that this Agreement does not
supersede the Confidentiality and Non-Competition Agreement (as amended herein)
or the Change in Control Agreement between you and the Company dated
August 20, 2012.
 
14.  
Time for Consideration; Effective Date

 
You were given the opportunity to consider the October 29 Proposal for
twenty-one (21) days before signing it, i.e., until November 19, 2014.  You
proposed material modifications to the October 29 Proposal.  The Company
proposed this Agreement in response.  You acknowledge that such modifications do
not restart the twenty-one (21) day consideration period, and therefore you
agree that the deadline for acceptance of this Agreement is
November 19, 2014.  To accept this Agreement, you must return a signed original
or PDF copy of this Agreement so that it is received by Robert Hale
(rhale@goodwinprocter.com), the Company’s attorney in this matter, on or before
November 19, 2014.  If you sign this Agreement before November 19, 2014, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement to and including
November 19, 2014.  For the period of seven (7) days from the date when this
Agreement becomes fully executed, you have the right to revoke this Agreement by
written notice to Mr. Hale.  For such a revocation to be effective, it must be
delivered so that it is received by Mr. Hale at or before the expiration of the
seven (7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).
 
 
 

--------------------------------------------------------------------------------

 
Ms. Carol Barnett
November 18, 2014
Page 9

 
 
 
Please indicate your agreement to the terms of this Agreement by signing and
returning to Mr. Hale the original or PDF copy of this letter within the time
period set forth above.
 
Very truly yours,
 
ANIKA THERAPEUTICS, INC.
 
 

By: /s/ Steven Cyr for Charles H. Sherwood   November 18, 2014     Charles H.
Sherwood, Ph.D.   Date     Chief Executive Officer      

 


I agree to the terms of this Agreement and to abide by its terms in exchange for
the continuation of my employment on the terms set forth above:
 



/s/ Carol Barnett   November 18, 2014     Carol Barnett   Date  

 

 
 

--------------------------------------------------------------------------------